Citation Nr: 9922817	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-11 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 7, 1978, to 
November 30, 1978.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1996, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, confirmed and continued 
it denial of entitlement to service connection for 
psychiatric disability.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Psychiatric disability, variously diagnosed, was first 
clinically established many years after service and is 
unrelated thereto.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
service, nor are the provisions for presumptive service 
connection applicable.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(a), 
3.307(a)(1), 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for psychiatric 
disability is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
the claim.  Indeed, the RO has been diligent in its attempts 
to obtain evidence which reportedly supports the veteran's 
claim. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For certain 
disabilities, such as a psychosis, service connection may be 
presumed when that disability is shown to a degree of 10 
percent within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  However, presumptive service connection 
applies only where the veteran served 90 days or more during 
a war period or after December 31, 1946.  38 C.F.R. 
§ 3.307(a)(1).  As the veteran had less than 90 days of 
service, presumptive service connection provisions are 
inapplicable in this case.

During his preliminary physical review in July 1978, the 
veteran reported that he had never been treated for a mental 
condition or rejected for service due to a mental condition.  
During his service entrance examination later that month, he 
responded in the negative, when asked if he then had, or had 
ever had, frequent trouble sleeping, depression or excessive 
worry; or nervous trouble of any sort.  There was no 
objective evidence of a psychiatric disability.  

In October 1978, the veteran was seen at the Community Mental 
Health Activity, Reynolds Army Hospital, for evaluation of 
his retention in the military.  Reportedly, he appeared to be 
going through a transient situational disturbance (acute).  
It was noted that he had a history of similar problems.  He 
was cleared psychiatrically and returned to duty.  His unit 
was contacted with recommendations and impressions.

In a record dated November 30, 1978, the veteran indicated 
that there had been no change in his medical condition since 
the July 1978 examination.  This indicates that a separation 
examination may not have been conducted.  There is no 
separation examination report available.

There is no further evidence of record of psychiatric 
disability until the early 1990's, when the veteran was 
treated for psychiatric difficulty, primarily diagnosed as 
major depressive disorder and schizoaffective disorder.  It 
was noted by history that he had been discharged from the 
service due to psychiatric problems and for being untrainable 
(see reports from DePaul Health Center, reflecting 
hospitalization in December 1992 and January 1993, and from 
St. Anthony's Medical Center, reflecting hospitalization in 
January 1993).  It was also noted that he had had a number of 
problems prior to service, including difficulty in school and 
hearing voices (see report from DePaul Health Center, 
reflecting hospitalization in December 1992 and January 
1993); that he had been a victim of sexual abuse (see report 
from St. Anthony's Medical Center, reflecting hospitalization 
in January 1993); and that he had attempted suicide (see 
report from Deaconess Medical Center, reflecting 
hospitalization in January 1995).  

At a hearing in May 1995, the veteran testified that he 
experienced physical abuse during basic training.  He stated 
that he was not given medication for his symptoms during 
service.  He reported that he did not see a doctor after 
service because he was working in the family business and did 
not have money or insurance.  He stated that he was told when 
being discharged from the service that he had no right to be 
treated by the VA.  He indicated that the earliest medical 
treatment after service was in 1990 or 1991 when he tried to 
commit suicide and was treated at Deaconess Hospital.

In a statement from the veteran's mother, dated in April 1995 
and received at the May 1995 hearing, she noted that the 
veteran's mental condition was normal before he entered the 
Army and that after he was discharged, he was completely 
changed.  He would go into rages, talk about killing, and 
break things.  His mother noted that the veteran would 
"blank out" and not remember his actions.

In May 1997, the veteran was examined by VA to determine the 
nature, extent, and etiology of any psychiatric disability 
found to be present.  Following an interview with the veteran 
and a review of the claims folder, the Axis I diagnoses were 
schizoaffective disorder, bipolar, paranoid type; 
intermittent explosive disorder; alcohol dependence, severe, 
in remission since 1993; drug dependence by history, with use 
denied since 1993; and panic disorder by history.  The 
examiner noted that the veteran's psychiatric history could 
stem from the 8th grade, from military service, or from the 
period after his military service.  The examiner noted that 
the veteran's behavior had clearly gone downhill from the 
time of his basic training but that it was difficult to get a 
clear idea of the veteran's functioning prior to basic 
training.  A review of the veteran's military records did not 
clarify why he was given a discharge after less than three 
months of active duty.  However, the examiner noted that the 
veteran's unusual discharge suggested that the veteran's 
behavior in service was erratic if not overtly psychotic and 
that the veteran did not appear to function in the military.  

During the examination, the veteran reported a few 
dissociative episodes which resulted in him leaving his 
military post and winding up indigent at the St. Louis 
airport.  It was also noted that although the veteran had 
graduated from basic training, his behavior in the military 
had been clearly sub par.  The veteran also reported that he 
had received a great deal of ridicule in service and that he 
drank to escape his feelings of inadequacy. 

In October 1997, the veteran was reexamined by VA to 
determine the nature, extent, and etiology of his psychiatric 
disability.  The veteran reported that his psychological 
problems began during his third week of basic training.  The 
examiner noted, however, that the veteran's description of 
his psychiatric problems was contradicted by several hospital 
reports.  The examiner also noted that taken as a whole, the 
evidence suggested that the veteran was experiencing 
significant psychiatric problems prior to service, but that 
even with those problems, he was able to graduate from high 
school and get good grades in a couple of college courses.  
It appeared to the examiner that the veteran's symptoms were 
magnified during service, likely as a result of stress caused 
by service.  The Axis I diagnoses were schizoaffective 
disorder , bipolar paranoid type and alcohol dependence, in 
remission since 1993.  The examiner concluded that the 
evidence strongly suggested that the veteran's psychiatric 
disorder existed prior to service and that his functioning 
had further deteriorated during service. 

In an April 1998 addendum to the October 1997 VA examination, 
the examiner noted that the only record of psychiatric 
problems in service consisted of a report noting "transient 
situational disturbance" with no description of those 
symptoms.  There were no other documents describing mental 
health treatment in service or the reasons for the veteran's 
discharge.  The examiner noted that the only evidence that 
the veteran's psychiatric disorder worsened during service 
was the veteran's self report and he was an unreliable 
historian.  The examiner noted that there was no reliable 
evidence to support the contention that a pre-existing 
psychiatric disorder significantly worsened due to service.

The foregoing evidence shows that the veteran's psychiatric 
problems in service were transient in nature rather than 
chronic.  Chronic acquired psychiatric disability was not 
clinically reported until the early 1990's when the veteran 
was treated by numerous private health care providers.  There 
was no evidence in those treatment records, however, that the 
veteran's psychiatric disability had had its onset in 
service.  Although the VA examiner at the October 1997 
examination initially indicated that the veteran had had a 
preexisting psychiatric disability which was worsened by 
service, it should be noted that there is no objective 
evidence of any treatment or diagnosis of a psychiatric 
disability prior to the veteran's entry into service.  In 
fact, the statement from the veteran's mother indicates that 
he had no pre-existing psychiatric disorder.  The evidence 
indicating a pre-existing psychiatric disorder is the history 
provided by the veteran in private medical records.  The 
examiners at the May and October 1997 VA examinations 
indicated that the veteran was not a reliable historian.  
Moreover, following a subsequent review of the record, the 
examiner at the October 1997 examination acknowledged that 
there was no reliable evidence to support a conclusion that a 
preexisting psychiatric disorder significantly worsened due 
to the veteran's period of service.

The primary support for the veteran's contention that his 
psychiatric disability is related to service comes from the 
veteran (see the transcript of his May 1995 hearing on 
appeal) and his mother (see her statement received at the 
hearing on appeal).  However, it should be noted that they 
are not qualified to render opinions as to medical diagnosis 
or causation.  Lay persons are competent to provide evidence 
describing symptomatology that is capable of lay observation; 
they are not competent to provide material and probative 
evidence where an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In light of the foregoing, the Board is of the opinion that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for psychiatric disability.  
In arriving at this decision, the Board notes that the 
veteran's representative has requested that the case be 
remanded for additional development, including requests for 
additional service medical records and service personnel 
records.  The Board notes, however, that the RO has made 
multiple requests through official channels for such records, 
including the veteran's separation papers and the report of 
his service separation examination.  There is no indication 
that the RO has acted improperly in requesting such records 
or that an additional request would yield different results.  
Accordingly, the Board is of the opinion that additional 
development is not warranted at this time.


ORDER

Entitlement to service connection for psychiatric disability 
is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

